Citation Nr: 1203348	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-05 388 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial or staged ratings for degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to February 18, 2010, and 20 percent disabling thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1973 to December 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 10 percent rating for degenerative disc disease of the lumbar spine.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a February 2010 supplemental statement of the case, the RO granted an increased rating of 20 percent for the lumbar spine, effective February 18, 2010.  

In December 2010, the Board remanded the appeal for further development. 


FINDINGS OF FACT

1.  Prior to February 26, 2008, the Veteran's degenerative disc disease of the lumbar spine manifested by limitation of motion greater than 60 degrees flexion and a combined range greater than 120 degrees.  The Veteran experiences severe pain, is limited in standing and walking endurance, and uses a back brace, cane, and medication for pain.   Imaging studies showed degenerative disease at one spinal level. 

2.  Effective February 26, 2008, the Veteran's pain symptoms became more severe and required some assistance in dressing and bathing.  Imaging studies showed an increased in the degenerative process.  Range of motion was greater than 30 degrees flexion and the combined range predominantly greater than 120 degrees.  The Veteran was unable to perform household chores but was able to ambulate outside the home with the assistance of a back brace and cane.  The weight of medical opinion is that the Veteran is able to perform light repetitive work.  
CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 10 percent prior to February 26, 2008 for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).  

2.  The criteria for a staged rating of 20 percent, but not higher, effective February 26, 2008 for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In February 2007, the RO provided a notice that met the requirements.  Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Accordingly, no further duty to notify was applicable once service connection had been granted.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army air defense units.  He contends that his lumbar spine disease is more severe than is contemplated by the initial or staged rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Degenerative arthritis of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for the following ratings.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  

Associated objective neurologic abnormalities are evaluated separately.  Higher schedular ratings are available for unfavorable ankylosis that is not indicated in this case.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5242, Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2011). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service treatment records showed that the Veteran injured his lower back in service.  

Records of examination and adjudication of Social Security Administration disability benefits were obtained and associated with the claims file.  In October 2006, a physician performed a comprehensive disability evaluation and noted the Veteran's reports of general major joint pain that restricted his mobility and daily activities.  The Veteran was able to get on and off an examination table, dress and undress without assistance, and walk with a normal gait without assistive devices.  Range of motion of the thoracolumbar spine was 80 degrees flexion and 20 degrees bidirectional rotation.  The physician noted no neurologic abnormalities and did not diagnose a spinal disorder.   Functional capacity assessments in November 2006 and January 2007 showed that the Veteran could lift up to 50 pounds occasionally and 25 pounds frequently and could stand, walk, or sit with normal breaks for six hours of an eight hour workday.  One evaluator found limitations in stooping, kneeling, crouching, and crawling, but a second evaluator found no postural or manipulation limitations.  A physician who performed the latter evaluation noted that the Veteran was limited to "medium work with avoided concentration of heights and hazards." 

The Veteran also underwent mental status evaluations.  In February 2007, a psychologist noted the Veteran's report of work laying water pipes in 2002 and then working for five years in a cotton mill.  He reported that he left the job because of depression.  The psychologist noted that the Veteran was currently homeless and had psychiatric, medical, and intellectual limitations that would limit his work to repetitive uncomplicated tasks in a low stress environment.  The same month, another psychologist noted substantially similar conclusions.   

The RO received the Veteran's claim for service connection for a lumbar spine disability in January 2007. 

Post-service private and VA emergency room, outpatient, and compensation and pension examinations showed that the Veteran experienced chronic, moderate to severe, long-term low back pain with radiating pain to the lower extremities and was prescribed a variety of prescription narcotic pain medications and injections.  Imaging studies showed degenerative disc disease at L5-S1.  The Veteran reported the use of a cane and back brace.  

In July 2007, a VA physician noted a review of the claims file and the circumstances of the back injury in service.  The Veteran reported that he could walk up to 50-60 feet with the use of a cane and back brace. The Veteran reported that his back pain was constantly at a level of nine to ten on a scale of one to ten.  The physician noted that he did not understand the Veteran's report that his back pain further increased to higher levels after extended walking or lifting more than 10-15 pounds.  He reported that he stopped work as a pipe layer in May 2005 because he could no longer perform the required lifting and digging functions because of back and knee pain.  On examination, the physician noted tenderness in the lumbosacral area and a slow, bent-forward gait.  Range of motion was 80 degrees flexion, 20 degrees extension, and 35 degrees bilateral rotation and lateral flexion all with pain at a level of nine to ten.  The combined range of motion was 240 degrees.  There was no additional loss of function because of fatigue, weakness, or lack of endurance.  Reflexes and muscle strength were normal with no atrophy or neurologic symptoms.  X-rays showed degenerative disc disease at L5-S1 but were otherwise normal.  

In a statement in early February 2008, the Veteran noted that his back pain had become much more severe and that he was unable to sit, walk, or stand for any period of time without paralyzing pain which interfered with sleep.  A VA primary care physician obtained a new X-ray that showed the degenerative disease at L5-S1 had become more severe.  

On February 26, 2008, a VA physician noted a review of the claims file and the Veteran's reports of increasing low back pain that interfered with sleep and daily activities.  The Veteran reported occasional radiating pain to the lower legs with weakness, but the physician described the symptoms as not typical without further explanation.  The Veteran continued to use a back brace and cane and reported that his narcotic medication sedated him and was not effective in relieving the constant pain.  He required assistance in dressing and bathing and was no longer able to drive an automobile.  The Veteran reported that he was continuously incapacitated.  On examination, the Veteran was unable to move in the flexion, extension, and right lateral flexion directions.  Range of motion was 5 degrees right lateral flexion and 10 to 15 degrees bidirectional rotation.  The combined range of motion was 25 degrees.  Any motion was painful and no movements could be repeated.  Another examiner on the same day noted that the Veteran was able to ride in public transportation and participate in activities with a friend but no longer engaged in hunting or fishing or operated an automobile. 

In July 2008, the Veteran received treatment at a private hospital emergency room for low back pain after lifting a fishing bucket.  The attending physician prescribed pain medication and advised back exercises.  

VA outpatient treatment records from February 2008 to February 2010 included physical therapy sessions for a shoulder disability.  Clinicians and therapists noted the Veteran's reports of increasing levels of back pain.  Although there are no measurements of range of motion, none of the examiners noted a level of spinal immobility as was measured in February 2008.  The Veteran had continuously active prescriptions for pain medication.   In November 2009, a VA eye examiner noted that the Veteran declined dilation because he did not have a driver, suggesting that the Veteran was able to operate an automobile.  

In February 2010, the Veteran underwent VA electrodiagnostic testing that showed abnormal nerve responses in the lower legs.  The evaluator attributed the deficiencies to peripheral neuropathy related to diabetes and irritation of the nerve root in the lower spine.  

On February 18, 2010, a VA physician noted a review of the claims file, accurately summarized the circumstances of the back injury in service, and noted the Veteran's report of continued severe low back pain radiating to the left buttock.  The Veteran also reported weakness and numbness of the right leg and diffuse muscle cramps.  The Veteran denied any bowel or bladder problems or any incapacitating episodes.  He reported that he could walk 25-50 feet with a cane and continued to use a back brace, a transcutaneous electric nerve stimulation device, and narcotic pain medication.  The Veteran reported that he could no longer work because of an inability to lift or drive an automobile.  He was unable to walk his dog, shop, and perform household chores, and experienced difficulty with daily activities such as bathing and toileting.  On examination, the physician noted a stooped posture and slight limp while using a cane.  There was lower back tenderness, muscle spasms, and guarding of motion.  Motor, reflex, and sensory response was diminished in the lower extremities with some "give-way" weakness.  Range of motion measured while sitting was 40 degrees flexion, 20 degrees extension, 15 and 25 degrees right and left lateral flexion, and 10 and 15 degrees right and left rotation.  Ranges of motion were further reduced by repetition to 35 degrees flexion and 5 degrees right lateral flexion.  The combined range of motion was 125 degrees reduced to 110 degrees on repetition.  

In December 2010, the Board remanded the appeal for further development.  The Board noted that the Veteran had applied for SSA disability benefits and contended that he was unable to work because of his back pain.  The Board instructed the RO to obtain records of the SSA adjudication, records of the Veteran's last period of employment, and an examination to evaluate the impact of the lumbar spine and other service-connected disabilities on the Veteran's ability to procure and sustain gainful employment.  

In response to a request for employment information, the Veteran reported that his last job was in 2005 with an employer who was now out of business.  SSA records were obtained as discussed above, and an adequate VA examination was performed.  Therefore, the Board concludes that there has been substantial compliance with the remand instructions.

In January 2011, a VA physician noted a review of the claims file and the Veteran's report of having ceased work as a landscaper in 2007 because of back pain.  The Veteran continued to use a back brace and cane and was able to walk up to 60 feet and stand for 3-5 minutes.  He reported that he was unable to drive and required assistance with donning trousers, socks, and shoes.   He denied any incapacitating episodes and spinal surgery.  The Veteran reported no bowel or bladder dysfunction and that his erectile dysfunction was treated satisfactorily with medication.   On examination, the physician noted low back tenderness and some loss of deep tendon reflexes at the knees but no muscle spasms, atrophy, or loss of strength.  The Veteran had a stooped posture and antalgic gait.  Range of motion was 60 degrees flexion, 15 degrees extension, 10 degrees bidirectional lateral flexion, and 20 degrees bidirectional rotation.  The combined range of motion was 135 degrees.  The physician referred to imaging studies that showed degenerative disc disease and electrodiagnostic studies that showed peripheral neuropathy from diabetes.  The physician also noted mobility and endurance limitations associated with non-service-connected congestive heart failure, diabetes, and foot swelling attributed to gout.   The physician concluded that the lumbar spine disease precluded strenuous work that limited the ability to stand and walk but that the Veteran was capable of limited light sedentary work.  The Board concludes that the examination was adequate because the examiner reviewed the entire history, considered the Veteran's reported symptoms and incapacity, and provided clinical observations on examination that addressed the relevant rating criteria.  The physician provided an opinion on the Veteran's physical capacity for work based on these observations.  

The Board concludes that an initial rating in excess of 10 percent is not warranted for the low back disorder prior to February 26, 2008.  

The Veteran is competent to report on his observed symptoms of back pain and lack of endurance and on his capacity to perform his duties at work.  The reports of the nature and termination of his employment are inconsistent as he reported ceasing work in 2005 but later that he continued to work as a landscaper or in a mill until 2007.   Although it is credible that the Veteran was not able to continue to perform heavy digging and lifting, SSA examinations in late 2006 and early 2007 showed that the Veteran was capable of light, repetitive work.  The Board places greatest probative weight on the results of the July 2007 examination that showed flexion greater than 60 degrees and a combined range of motion of greater than 120 degrees with no muscle spasms, atrophy, loss of strength or neurologic complications.  The examiner challenged the Veteran's estimates of the severity of his back pain and noted pathology of disc disease at one spinal level with no additional loss of function on repetition.  

The Board concludes that a 20 percent rating, but not higher, was warranted effective at the time of the VA examination on February 26, 2008.  The Board places very low probative weight on the Veteran's reports of continuous incapacitation and the measurements of range of spinal motion as they are inconsistent with observations made two years later and with other clinical notations of less restricted mobility.   The Veteran reported that he could not drive but later examiners noted that he was able to drive to an appointment.  The Veteran presented symptoms of near immobility but later examiners noted that the Veteran was able to travel and participate in limited activities such as fishing.  Nevertheless, the examining physician accepted the symptoms as having become more severe and noted that imaging studies showed that the degenerative disease had become worse compared to previous studies.  The Veteran was prescribed narcotic pain medication.  However, an examiner in the private emergency room advised the Veteran to undertake back exercises and VA therapists provided therapy for the shoulder for two years without commenting on back pain or immobility.  Although the Board concludes that the ranges of motion measured in 2008 are not credible, there is evidence that the disorder became more severe.   Resolving all doubt in favor of the Veteran, the Board concludes that a 20 percent rating is warranted, effective on February 26, 2008. 

The Board further concludes that a rating in excess of 20 percent is not warranted for the back disorder at any point from February 26, 2008 and thereafter.  Ranges of motion measured in February 2010 and January 2011 showed limitation of flexion greater than 30 degrees and the combined range of motion predominantly greater than 120 degrees.  The Veteran reported that he continued to be unable to drive and required assistance in some activities of daily living.  However, the physician in 2011 noted that his mobility was also limited by many non-service-connected disorders.  The physician noted radiating pain from nerve root impingement but also peripheral neuropathy related to diabetes.  There were no incapacitating episodes or other neurologic dysfunction, and the Veteran was provided medication for sexual activity.  The Board places greatest probative weight on the opinion of the physician in January 2011 who assessed the Veteran's entire health history and his specific lumbar spine disorder and concluded that the Veteran was able to perform light, repetitive work.  Although the Veteran reported that he was unable to drive, there is evidence that he is able to ambulate outside the home and use public transportation.  None of the examiners or primary care clinicians recommended surgical intervention.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria includes allowances for reduced function due to pain supported by pathology and addresses the Veteran's level of incapacity imposed by the lumbar spine disease.  The Veteran experiences additional complications from several other non-service-connected disorders.  Although the Veteran is not able to pursue his former occupations involving strenuous manual labor, examiners have determined that he is able to perform light work.  The record supports eligibility for VA vocational rehabilitation training.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board considered whether a total rating based on individual unemployability is warranted as the Veteran contends that he is unable to work.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: depression, rated as 30 percent disabling since January 2008; degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to February 2008 and 20 percent disabling thereafter; tinnitus and a skin disorder, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable.   The combined rating is 60 percent.  

VA and private treatment records show that the Veteran has been diagnosed and treated for non-service connected congestive heart failure, diabetes, peripheral neuropathy, erectile dysfunction, renal failure, hypertension, gout, recurrent pancreatitis, gastroesophageal reflux disease, hepatitis C.  Although depression and lumbar spine disease arise from the same etiology, the Veteran does not meet the schedular criteria for a TDIU.  Moreover, the weight of medical evaluations is that the Veteran is capable of light repetitive forms of employment.  Therefore, a total rating based on individual unemployability is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial or staged rating in excess of 10 percent prior to February 26, 2008 for degenerative disc disease of the lumbar spine is denied. 

A staged rating of 20 percent, but not greater, effective February 26, 2008 is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


